Citation Nr: 0114515	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

Entitlement to an increased rating for a scar on the lower 
portion of the lip and chin, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the May 1999 rating decision.  

The matter of entitlement to service connection for tongue 
and gum disability is addressed in the REMAND that follows 
this decision.  Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The scar on the lower portion of the lip and chin is 
currently asymptomatic.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
scar on the lower portion of the lip and chin have not been 
satisfied.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Codes 
7800, 7805 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claims 
before the Board.  A recent decision of the United States 
Court of Appeals for Veterans Claims (the Court) specifically 
held that all provisions of the VCAA are potentially 
applicable to all claims pending on the date of the VCAA's 
enactment.  See Holliday v. Principi, No. 99-1788 (U. S. Vet. 
App. Feb. 22, 2001).  Accordingly, the Board must assess 
whether the development of the veteran's claims and appeal 
has been sufficient to meet the enhanced obligations embodied 
in the VCAA.  

I am satisfied that all appropriate development has been 
accomplished.  All relevant facts have been properly 
developed.  The recent examination provides sufficient 
information to rate the disability in accordance with the 
applicable rating code.  The statement of the case advised 
the veteran of the pertinent law and regulations as well as 
the bases for a grant of the next higher evaluation for his 
service-connected scar.  Likewise, the veteran, in a May 2000 
letter was advised that he could submit additional evidence 
within a 90-day period from the date of that letter.  The 
veteran has not identified additional relevant evidence that 
has not already been sought and associated with the claims 
file.  Accordingly, the Board finds that the notification and 
duty-to-assist provisions mandated by the VCAA of 2000 have 
been satisfied in this case.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for a scar on the lower portion of the lip in a May 1975 
rating decision.  A 10 percent rating was assigned under the 
provisions of 38 C.F.R. § 4.118, Code 7800.  This rating is 
protected inasmuch as it has been in effect for 20 years or 
more.  38 C.F.R. § 3.951 (2000).  

Diagnostic Code 7800 pertains to disfiguring scars on the 
head, face or neck.  The veteran is currently in receipt of a 
10 percent rating that is provided for a scar on the head, 
face or neck that is moderately disfiguring.  The next higher 
evaluation of 30 percent requires severe disfigurement 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  38 C.F.R. § 4.118, Code 7800.  

When the veteran was examined in February 1999, the scar was 
described as going across his chin, extending left across 
midline to the right.  Likewise, photographs of the veteran's 
scar on the lower lip and chin have been reviewed.  However, 
there is no indication of severe disfigurement.  Instead, no 
more than moderate disfigurement is demonstrated.  In view of 
the foregoing, the preponderance of the evidence is against a 
higher evaluation for disfigurement of the face due to the 
service-connected scar on the lower lip and chin.  

In addition, the scar has been determined to be asymptomatic.  
The veteran denied having pain, limitation of motion in the 
jaw, swelling or difficulty with chewing.  Consequently, the 
veteran cannot obtain a higher evaluation on the basis of 
limitation of function of the part affected.  
38 C.F.R. § 4.118, Code 7805.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The February 
1999 VA examination report shows that the scar was nontender 
and was without atrophy or skin break down.  The veteran 
reported that at the time of the examination, he had no 
current complaints referable to the service-connected scar.  
Accordingly, consideration of an extraschedular rating is not 
warranted at this time.  


ORDER

An increased rating for a scar on the lower lip and chin is 
denied.  


REMAND

Entitlement to service connection for tongue and gum injuries 
was denied in a May 2000 determination.  A November 2000 
statement from the veteran satisfies the requirements for a 
notice of disagreement.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.201 (2000).  Thus, the next step is for the RO to issue 
a statement of the case on the issue of entitlement to 
service connection for gum and tongue injuries.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In addition, the veteran is advised that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to issue a 
statement of the case pertaining to the 
claim of entitlement to service 
connection for tongue and gum injuries.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for gun and tongue injuries.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a statement of the case 
(SOC).  The SOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

In this latter respect, the Board reminds 
the appellant that it may ultimately 
exercise appellate jurisdiction only when 
there has been a timely presentation of a 
notice of disagreement, and the 
perfecting of an appeal with the 
submission of a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 
Roy v. Brown, 5 Vet. App. 554 (1993).  
See also Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996) (It is a well established 
doctrine that any statutory tribunal must 
ensure that it has jurisdiction over each 
case before adjudicating the merits, that 
a potential jurisdictional defect may be 
raised by the court or tribunal, sua 
sponte or by any party, at any stage in 
the proceedings, and, once apparent, must 
be adjudicated.); FW/PBS, Inc. v. Dallas, 
493 U.S. 215, 230-31 (1990).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 



